DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott M. Garrett, Registration No. 39,988 on 22 February 2021.

The application has been amended as follows:
Please replace the Abstract with the following:
--A packaging and container system addresses the different needs for packaging bananas, transporting the bananas, and displaying the bananas for sale, all in the same container. The system uses a box or box frame, and at least one perimeter wall that is an independent piece. A film (e.g. plastic sheet) is used to suspend the bananas inside the box during transport to prevent or reduce friction or rubbing between bananas and between the bananas and the sides of the container.   Once packed, the box can rotated to its transport position where the bananas are suspended within the film inside the container. Once at the retail location, the container can again be laid on a side and a perimeter wall removed to expose and display the bananas.--
Election/Restrictions

Claims 1 and 3 – 12 are cancelled.
1, 3-12 directed to Invention I non-elected without traverse.  Accordingly, claims 1, 3-12 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 13-18 are allowed. Regarding Claim 13, the prior art of record fails to disclose, teach, or fairly suggest the method of a container system for the packaging, transporting, and displaying comprising the inventive step of suspending the bananas in the film tube having both ends open. The prior art of record that comes closest to teaching these limitations is Fernandez et al., US 2006/0172044A1, Carpenter US 597,391, and Gottesman US 2,599,708. Fernandez et al., teaches storing and transporting fruit, particularly bananas. However, Fernandez et al., fails to teach the inventive step of suspending the bananas in the film tube having both ends open. Carpenter teaches packing a bunch of bananas. However, Carpenter fails to teach the inventive step of suspending the bananas in the film tube having both ends open. Gottesman teaches for a box placed on long side. However, Gottesman fails to teach the inventive step of suspending the bananas the bananas in the film tube having both ends open. Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness. Regarding Claims 14-18, they are allowable since they depend on allowable Claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313.  The examiner can normally be reached on Monday-Friday, 0730 - 1630 MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUIS G DEL VALLE/             Examiner, Art Unit 3731              

/ANNA K KINSAUL/             Supervisory Patent Examiner, Art Unit 3731